                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

WILLIAM GENSHEIMER,

               Plaintiff,

v.                                                 Case No: 2:18-cv-422-FtM-38MRM

VISION ACE HARDWARE, LLC,

             Defendant.
                                          /

                                OPINION AND ORDER1

      Before the Court is Defendant Vision Ace Hardware, LLC's Motion to Dismiss

Plaintiff’s Amended Complaint (Doc. 37) and Plaintiff William Gensheimer's Response

(Doc. 42).

                                      Background

      This is an employment-discrimination and whistleblower case. The Court recounts

the factual background as pled in Plaintiff’s Amended Complaint, which it must take as

true to decide whether the Amended Complaint states a plausible claim. See Chandler

v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012). Gensheimer, a

gay man, worked for Vision Ace as a Sales Associate for two months in 2017. (Doc. 35

at 3). During his employment, supervisors treated him differently than heterosexual


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
employees by sending him home for unexplained reasons, publicly reprimanding him,

dismissing his requests for help, and giving him shorter breaks than other employees.

(Doc. 35 at 5). And Gensheimer’s coworkers made sexual jokes and comments that

made him feel uncomfortable, such as calling him a “pansy” and saying things like, “I don’t

know how you’re not into vagina.” (Doc. 35 at 5).

       Gensheimer’s duties included dispensing chlorine and propane, both of which are

regulated by state and federal government agencies.           Vision Ace failed to instruct

Gensheimer on proper handling of the substances. (Doc. 35 at 3-4). When Gensheimer

complained to store management and Vision Ace’s Human Resources Director, they

dismissed his concerns, and Gensheimer was terminated soon after. (Doc. 35 at 4).

Gensheimer has sued Vision Ace for Title VII discrimination based on gender non-

conformity and for violating the Florida Whistleblower Act. Vision Ace moves to dismiss

the Amended Complaint under Federal Rule of Civil Procedure 12(b)(6).

                                      Legal Standard

       When considering a Rule 12(b)(6) motion to dismiss, courts must accept all factual

allegations in the complaint as true and view them in a light most favorable to the plaintiff.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The preferential standard of review,

however, does not let all pleadings adorned with facts survive to the next stage of

litigation. The Supreme Court has been clear on this point—a district court should dismiss

a claim when a party does not plead facts that make the claim facially plausible. See Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the

court can draw a reasonable inference, based on facts pled, that the opposing party is

liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. This plausibility standard




                                              2
requires “more than a sheer possibility that a defendant has acted unlawfully.” Id. (citing

Twombly, 550 U.S. at 557 (internal quotation marks omitted)). And a plaintiff must allege

more than labels and conclusions amounting to a formulaic recitation of the elements of

a cause of action. Twombly, 550 U.S. at 555.

                                       Discussion

      A. Discrimination Based on Gender Non-Conformity (Count I)

      The 11th Circuit recognizes gender non-conformity claims under Title VII, but not

discrimination claims based on sexual orientation. Evans v. Ga. Reg’l Hosp., 850 F.3d

1248 (11th Cir. 2017); see also Price Waterhouse v. Hopkins, 490 U.S. 228 (1989)

(recognizing actionable discrimination when a woman was denied a promotion because

she was aggressive, harsh, and foul-mouthed, traits her bosses viewed as masculine).

The concurring and dissenting opinions in Evans highlight the difficulty courts face when

distinguishing between actionable gender non-conformity claims and nonactionable

sexual orientation claims, which can often overlap.       Evans, 850 F.3d at 1258-73.

Gensheimer aims for the actionable end of that spectrum by alleging discrimination

“based not on his sexual orientation per se, but because his gender identification did not

conform to those of Defendant’s stereotypical vision of male employees.” (Doc. 35 at 5).

Yet the only distinction Gensheimer draws between himself and his coworkers is that they

are straight and he is gay. The Court will thus dismiss Count I without prejudice and grant

Gensheimer leave to amend.

      B. Whistleblower Retaliation (Count II)

      It is unlawful in Florida to retaliate “against an employee because the employee

has…[o]bjected to…any activity, policy, or practice of the employer which is in violation




                                            3
of a law, rule, or regulation.” Fla. Stat. §448.102. The parties, and courts in this District,

disagree whether a plaintiff must prove an actual violation, or if a good-faith belief of a

violation is enough. Compare Burns v. Medtronic, Inc., No. 8:15-CV-2330-T17-TBM,

2016 WL 3769369, at *5 (M.D. Fla. July 12, 2016) (holding that a Florida Whistleblower

Act “claim need only be supported by a plausible allegation of what Plaintiff, in good faith,

believes to be a violation of a law, rule or regulation”) with Graddy v. Wal-Mart Stores

East, LP, 237 F. Supp. 3d 1223, 1226-27 (M.D. Fla. 2017) (adopting the “actual violation”

standard).

       The Court need not weigh in on the debate at this point because Gensheimer has

alleged that Vision Ace violated federal laws and regulations by not training its employees

on proper handling of chlorine and propane, and Vision Ace does not dispute that its

alleged practices, if proven true, were violations. The Court may revisit this issue if

Gensheimer cannot prove an actual violation and must rely on his good-faith belief. But

for now, it is enough under either standard that Gensheimer has plausibly alleged actual

violations. Count II survives.

       Accordingly, it is now

       ORDERED:

       Defendant Vision Ace Hardware, LLC's Motion to Dismiss Plaintiff’s Amended

Complaint (Doc. 37) is GRANTED in part and DENIED in part.

       1. Count I is DISMISSED without prejudice.

       2. Plaintiff William Gensheimer may file a Second Amended Complaint on or

          before November 29, 2018.




                                              4
      DONE and ORDERED in Fort Myers, Florida this 15th day of November, 2018.




Copies: All Parties of Record




                                       5
